Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 1 of 34 PageID #: 18109




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

RAMACO RESOURCES, LLC,

               Plaintiff,

v.                                                     Case No.: 2:19-cv-00703


FEDERAL INSURANCE COMPANY, and
ACE AMERICAN INSURANCE COMPANY,

               Defendants.



                     MEMORANDUM OPINION and ORDER

         On September 11, 2020, the undersigned United States Magistrate Judge

granted Plaintiff’s Motion to Deem Requests for Admission Admitted or, in the

Alternative, to Compel Adequate Responses. (ECF No. 157). The parties were ordered

to brief the matter of reasonable fees and costs, which Plaintiff requested. The parties

have since submitted their materials, and the issues are fully briefed. (ECF Nos. 182,

190, 193). For the reasons that follow, the Court GRANTS Plaintiff’s Petition for

Attorneys’ Fees and Costs, (ECF No. 182), in part, as set forth below. Defendants are

hereby ORDERED to pay Plaintiff the sum of Eight Thousand Three Hundred

Twenty Eight Dollars ($8,328.00) in reimbursement of reasonable attorneys’

fees. This payment shall be made in full within thirty (30) days of the date of this

Order.

I.       RELEVANT FACTS

         Plaintiff Ramaco Resources, LLC, (“Ramaco”) owns a coal processing plant.


                                           1
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 2 of 34 PageID #: 18110




After a suspended hopper collapsed inside of a silo at its plant, Ramaco submitted an

insurance claim for its losses to its insurer, Defendant Federal Insurance Company

(“Federal”), which utilized employees of Defendant Ace American Insurance Company,

to perform claims handling and adjustment. (ECF Nos. 14 at 1, 199 at 4, 199 at 4 n.2).

Federal hired an engineering firm, Wiss, Janney, Elstner Associates (“WJE”), to

investigate the cause of the collapse. (ECF No. 199 at 4). Upon WJE’s report, Federal

wrote Ramaco a letter, stating that it was denying coverage for the claim because

Ramaco’s insurance policy excluded damage caused by: (1) faulty, inadequate, or

defective planning, design, materials, or maintenance; (2) wear and tear or

deterioration; and (3) rust, oxidation, corrosion, or discoloration. (ECF No. 199-2, 4-

7).

      Thereafter, Ramaco filed suit, alleging bad faith, breach of contract, and

violations of the West Virginia Unfair Trade Practices Act, and Defendants removed

the action to this Court based on diversity jurisdiction. (ECF No. 1). In the course of

discovery, Ramaco served requests for admission on Defendants. See (ECF No. 132 at

2). Fifteen of the requests asked Defendants to admit or deny whether Federal

determined that certain policy exclusions that were referenced in Defendants’

affirmative defenses, such as “acts or omissions;” “business errors;” “inherent

vice/latent defect;” “planning, design, materials, or maintenance;” or “wear and tear,”

caused Ramaco’s loss. (Id.). Defendants objected to the requests, stating that the

requests “conflated factual determinations with legal defenses and the application of

the policy and the law to facts and factual determinations.” (ECF No. 131-3 at 5-20).

Defendants further responded that the factual determination was that the cause of loss

was corrosion, but they explained that certain other policy provisions were implicated

                                          2
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 3 of 34 PageID #: 18111




by that cause of loss. (Id.).

       Ramaco filed a motion to deem the requests for admission admitted or, in the

alternative, to compel adequate responses to the fifteen requests. (ECF No. 131). In

reviewing the motion, the Court agreed with Ramaco that Defendants’ longwinded

responses did not comply with Rule 36 of the Federal Rules of Civil Procedure (“Rule

36”). (ECF No. 157). However, the Court declined to deem the requests admitted and

instead ordered Defendants to provide unambiguous responses to the discovery

requests. (ECF No. 157). Ramaco sought the reimbursement of its costs and fees

associated with pursuing the motion under Rule 37 of the Federal Rules of Civil

Procedure (“Rule 37”). (ECF No. 131). The Court ordered Ramaco to file “an affidavit

of reasonable fees and expenses incurred in making the motion to compel, as well as

any supportive documentation or argument to justify the amount of fees and expenses

requested.” (ECF No. 157 at 13). The undersigned also allowed Defendants to file a

response to Ramaco’s submission to “include any justification that would obviate

against an award of expenses.” (Id.). Ramaco was then permitted to file a reply

Defendants’ response. (Id.).

       In response to the Court’s Order granting the motion to compel, Defendants

amended their responses to Ramaco’s fifteen requests. They admitted nine of the

requests, and they denied six of them, as follows:

        REQUEST FOR ADMISSION NO. 21. Admit that Federal never
       determined that “acts or omissions,” as that term is used in Your second
       affirmative defense, was the cause of loss with respect to Ramaco’s
       insurance claim.

               RESPONSE: Federal objects to this request for admission
               because this request conflates Federal’s factual determinations
               with Federal’s legal defenses, and with the application of the
               Federal Policy, and the law, to facts and to Federal’s factual

                                           3
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 4 of 34 PageID #: 18112




           determinations. This request is accordingly incapable of being
           answered as propounded, and is therefore objectionable. Federal’s
           factual determination was that the cause of loss was corrosion.
           Federal admits that it therefore did not determine that “acts or
           omissions” as that phrase is used in the Federal Policy and
           referenced in Federal’s affirmative defenses, encompassed the
           factual determination that the cause of loss was corrosion. This
           request is denied to the extent it seeks an admission inconsistent
           with the foregoing. ACE American adopts the foregoing
           objections, clarifications, and responses, as its objections,
           clarifications, and responses to this request.

           AMENDED RESPONSE: Admitted.

     REQUEST FOR ADMISSION NO. 22. Admit that Federal never
     determined that “business errors,” as that term is used in Your second
     affirmative defense, was the cause of loss with respect to Ramaco’s
     insurance claim.

           RESPONSE: Federal objects to this request for admission
           because this request conflates Federal’s factual determinations
           with Federal’s legal defenses, and with the application of the
           Federal Policy, and the law, to facts and to Federal’s factual
           determinations. This request is accordingly incapable of being
           answered as propounded, and is therefore objectionable. Federal’s
           factual determination was that the cause of loss was corrosion.
           Federal admits that it therefore did not determine that “business
           errors” as that phrase is used in the Federal Policy and referenced
           in Federal’s affirmative defenses, encompassed the factual
           determination that the cause of loss was corrosion. This request is
           denied to the extent it seeks an admission inconsistent with the
           foregoing. American adopts the foregoing objections,
           clarifications, and responses, as its objections, clarifications, and
           responses to this request.

           AMENDED RESPONSE: Admitted.

     REQUEST FOR ADMISSION NO. 23. Admit that Federal never
     determined that “Inherent Vice/Latent Defect,” as those terms are used
     in Your third affirmative defense, was the cause of loss with respect to
     Ramaco’s insurance claim.

           RESPONSE: Federal objects to this request for admission
           because this request conflates Federal’s factual determinations
           with Federal’s legal defenses, and with the application of the
           Federal Policy, and the law, to facts and to Federal’s factual
           determinations. This request is accordingly incapable of being

                                         4
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 5 of 34 PageID #: 18113




            answered as propounded, and is therefore objectionable. Federal’s
            factual determination was that the cause of loss was corrosion.
            Federal admits that it therefore did not determine that “Inherent
            Vice/Latent Defect” was the cause of loss, but Federal denies any
            implication that the “Inherent Vice/Latent Defect” provisions of
            the Federal Policy are inapplicable to the factual circumstances of
            the November 5, 2018 failure event. This includes, without
            limitation, because these provisions encompass or may
            encompass the factual determination that the cause of loss was
            corrosion, and these provisions encompass or may encompass one
            or more factual allegations made by Ramaco about the November
            5, 2018 failure event. This request is denied to the extent it seeks
            an admission inconsistent with the foregoing. ACE American
            adopts the foregoing objections, clarifications, and responses, as
            its objections, clarifications, and responses to this request.

            AMENDED RESPONSE: Denied.
     REQUEST FOR ADMISSION NO. 24. Admit that Federal never
     determined that “Planning, Design, Materials or Maintenance,” as that
     term is used in Your fourth affirmative defense, was the cause of loss with
     respect to Ramaco’s insurance claim.

            RESPONSE: Federal objects to this request for admission
            because this request conflates Federal’s factual determinations
            with Federal’s legal defenses, and with the application of the
            Federal Policy, and the law, to facts and to Federal’s factual
            determinations. This request is accordingly incapable of being
            answered as propounded, and is therefore objectionable. Federal’s
            factual determination was that the cause of loss was corrosion.
            Federal admits that it therefore did not determine that “Planning,
            Design, Materials or Maintenance”, as that phrase is used in the
            Federal Policy and referenced in Federal’s affirmative defenses,
            encompassed the factual determination that the cause of loss was
            corrosion. This request is denied to the extent it seeks an
            admission inconsistent with the foregoing. ACE American adopts
            the foregoing objections, clarifications, and responses, as its
            objections, clarifications, and responses to this request.

            AMENDED RESPONSE: Admitted.

     REQUEST FOR ADMISSION NO. 25. Admit that Federal never
     determined that “wear and tear,” as that term is used in Your fifth
     affirmative defense, was the cause of loss with respect to Ramaco’s
     insurance claim.


                                         5
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 6 of 34 PageID #: 18114




           RESPONSE: Federal objects to this request for admission
           because this request conflates Federal’s factual determinations
           with Federal’s legal defenses, and with the application of the
           Federal Policy, and the law, to facts and to Federal’s factual
           determinations. This request is accordingly incapable of being
           answered as propounded, and is therefore objectionable. Federal’s
           factual determination was that the cause of loss was corrosion.
           Federal admits that it therefore did not determine that “wear and
           tear” was the cause of loss, but Federal denies any implication that
           the “Wear and Tear” provisions of the Federal Policy are
           inapplicable to the factual circumstances of the November 5, 2018
           failure event. This includes, without limitation, because these
           provisions encompass or may encompass the factual
           determination that the cause of loss was corrosion, and these
           provisions encompass or may encompass one or more factual
           allegations made by Ramaco about the November 5, 2018 failure
           event. This request is denied to the extent it seeks an admission
           inconsistent with the foregoing. ACE American adopts the
           foregoing objections, clarifications, and responses, as its
           objections, clarifications, and responses to this request.

           AMENDED RESPONSE: Denied.

     REQUEST FOR ADMISSION NO. 28. Admit that, prior to the
     commencement of this litigation, Federal had not determined that “acts
     or omissions,” as that term is used in Your second affirmative defense,
     was the cause of loss with respect to Ramaco’s insurance claim.

           RESPONSE: Federal objects to this request for admission
           because this request conflates Federal’s factual determinations
           with Federal’s legal defenses, and with the application of the
           Federal Policy, and the law, to facts and to Federal’s factual
           determinations. This request is accordingly incapable of being
           answered as propounded, and is therefore objectionable. Federal’s
           factual determination was that the cause of loss was corrosion.
           Federal admits that it therefore did not determine that “acts or
           omissions” as that phrase is used in the Federal Policy and
           referenced in Federal’s affirmative defenses, encompassed the
           factual determination that the cause of loss was corrosion. This
           request is denied to the extent it seeks an admission inconsistent
           with the foregoing. ACE American adopts the foregoing
           objections, clarifications, and responses, as its objections,
           clarifications, and responses to this request.

           AMENDED RESPONSE: Admitted.

                                        6
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 7 of 34 PageID #: 18115




     REQUEST FOR ADMISSION NO. 29. Admit that, prior to the
     commencement of this litigation, Federal had not determined that
     “business errors,” as that term is used in Your second affirmative defense,
     was the cause of loss with respect to Ramaco’s insurance claim.

            RESPONSE: Federal objects to this request for admission
            because this request conflates Federal’s factual determinations
            with Federal’s legal defenses, and with the application of the
            Federal Policy, and the law, to facts and to Federal’s factual
            determinations. This request is accordingly incapable of being
            answered as propounded, and is therefore objectionable. Federal’s
            factual determination was that the cause of loss was corrosion.
            Federal admits that it therefore did not determine that “business
            errors” as that phrase is used in the Federal Policy and referenced
            in Federal’s affirmative defenses, encompassed the factual
            determination that the cause of loss was corrosion. This request is
            denied to the extent it seeks an admission inconsistent with the
            foregoing. ACE American adopts the foregoing objections,
            clarifications, and responses, as its objections, clarifications, and
            responses to this request.

            AMENDED RESPONSE: Admitted.

     REQUEST FOR ADMISSION NO. 30. Admit that, prior to the
     commencement of this litigation, Federal had not determined that
     “Inherent Vice/Latent Defect,” as those terms are used in Your third
     affirmative defense, was the cause of loss with respect to Ramaco’s
     insurance claim.

            RESPONSE: Federal objects to this request for admission
            because this request conflates Federal’s factual determinations
            with Federal’s legal defenses, and with the application of the
            Federal Policy, and the law, to facts and to Federal’s factual
            determinations. This request is accordingly incapable of being
            answered as propounded, and is therefore objectionable. Federal’s
            factual determination was that the cause of loss was corrosion.
            Federal admits that it therefore did not determine that “Inherent
            Vice/Latent Defect” was the cause of loss, but Federal denies any
            implication that the “Inherent Vice/Latent Defect” provisions of
            the Federal Policy are inapplicable to the factual circumstances of
            the November 5, 2018 failure event. This includes, without
            limitation, because these provisions encompass or may
            encompass the factual determination that the cause of loss was
            corrosion, and these provisions encompass or may encompass one

                                          7
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 8 of 34 PageID #: 18116




           or more factual allegations made by Ramaco about the November
           5, 2018 failure event. This request is denied to the extent it seeks
           an admission inconsistent with the foregoing. ACE American
           adopts the foregoing objections, clarifications, and responses, as
           its objections, clarifications, and responses to this request.

           AMENDED RESPONSE: Denied.

     REQUEST FOR ADMISSION NO. 31. Admit that, prior to the
     commencement of this litigation, Federal had not determined that
     “Planning, Design, Materials or Maintenance,” as that term is used in
     Your fourth affirmative defense, was the cause of loss with respect to
     Ramaco’s insurance claim.

           RESPONSE: Federal objects to this request for admission
           because this request conflates Federal’s factual determinations
           with Federal’s legal defenses, and with the application of the
           Federal Policy, and the law, to facts and to Federal’s factual
           determinations. This request is accordingly incapable of being
           answered as propounded, and is therefore objectionable. Federal’s
           factual determination was that the cause of loss was corrosion.
           Federal admits that it therefore did not determine that “Planning,
           Design, Materials or Maintenance”, as that phrase is used in the
           Federal Policy and referenced in Federal’s affirmative defenses,
           encompassed the factual determination that the cause of loss was
           corrosion. This request is denied to the extent it seeks an
           admission inconsistent with the foregoing. ACE American adopts
           the foregoing objections, clarifications, and responses, as its
           objections, clarifications, and responses to this request.

           AMENDED RESPONSE: Admitted.

     REQUEST FOR ADMISSION NO. 32. Admit that, prior to the
     commencement of this litigation, Federal had not determined that “wear
     and tear,” as that term is used in Your fifth affirmative defense, was the
     cause of loss with respect to Ramaco’s insurance claim.

           RESPONSE: Federal objects to this request for admission
           because this request conflates Federal’s factual determinations
           with Federal’s legal defenses, and with the application of the
           Federal Policy, and the law, to facts and to Federal’s factual
           determinations. This request is accordingly incapable of being
           answered as propounded, and is therefore objectionable. Federal’s
           factual determination was that the cause of loss was corrosion.
           Federal admits that it therefore did not determine that “wear and

                                         8
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 9 of 34 PageID #: 18117




           tear” was the cause of loss, but Federal denies any implication that
           the “Wear and Tear” provisions of the Federal Policy are
           inapplicable to the factual circumstances of the November 5, 2018
           failure event. This includes, without limitation, because these
           provisions encompass or may encompass the factual
           determination that the cause of loss was corrosion, and these
           provisions encompass or may encompass one or more factual
           allegations made by Ramaco about the November 5, 2018 failure
           event. This request is denied to the extent it seeks an admission
           inconsistent with the foregoing. ACE American adopts the
           foregoing objections, clarifications, and responses, as its
           objections, clarifications, and responses to this request.

           AMENDED RESPONSE: Denied.

     REQUEST FOR ADMISSION NO. 34. Admit that, prior to the
     commencement of this litigation, Federal had not obtained an expert
     report that concluded that “acts or omissions,” as that term is used in
     Your second affirmative defense, was the cause of loss with respect to
     Ramaco’s insurance claim. For purposes of this request, “expert report”
     includes any opinion provided by any person or entity retained by
     Federal to investigate the cause of loss with respect to Ramaco’s
     insurance claim, whether such opinion was rendered in writing or orally,
     formally or informally.

           RESPONSE: Federal objects to this request based on the
           definition of “expert report” because the definition provided is not
           the ordinary and customary use of the term “expert report” in
           litigation and under and in connection with the Federal Rules,
           specifically, and the request may accordingly result in a response
           that is prejudicial and/or misleading and/or subject to
           misinterpretation, and which may result in confusion. Federal
           construes this request to mean “engineering report.” Responding
           further, Federal objects to this request for admission because this
           request conflates Federal’s factual determinations with Federal’s
           legal defenses, and with the application of the Federal Policy, and
           the law, to facts and to Federal’s factual determinations. This
           request is accordingly incapable of being answered as
           propounded, and is therefore objectionable. Federal’s factual
           determination was that the cause of loss was corrosion, and the
           three WJE engineers retained by Federal to investigate the
           November 5, 2018 failure event determined the cause of loss was
           corrosion. Federal admits that it therefore did not obtain an
           engineering report that determined that “acts or omissions” as
           that phrase is used in the Federal Policy and referenced in
           Federal’s affirmative defenses, encompassed the factual

                                        9
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 10 of 34 PageID #: 18118




            determination that the cause of loss was corrosion. This request is
            denied to the extent it seeks an admission inconsistent with the
            foregoing. ACE American adopts the foregoing objections,
            clarifications, and responses, as its objections, clarifications, and
            responses to this request.

            AMENDED RESPONSE: Admitted.

      REQUEST FOR ADMISSION NO. 35. Admit that, prior to the
      commencement of this litigation, Federal had not obtained an expert
      report that concluded that “business errors,” as that term is used in Your
      second affirmative defense, was the cause of loss with respect to
      Ramaco’s insurance claim. For purposes of this request, “expert report”
      includes any opinion provided by any person or entity retained by
      Federal to investigate the cause of loss with respect to Ramaco’s
      insurance claim, whether such opinion was rendered in writing or orally,
      formally or informally.

            RESPONSE: Federal objects to this request based on the
            definition of “expert report” because the definition provided is not
            the ordinary and customary use of the term “expert report” in
            litigation and under and in connection with the Federal Rules,
            specifically, and the request may accordingly result in a response
            that is prejudicial and/or misleading and/or subject to
            misinterpretation, and which may result in confusion. Federal
            construes this request to mean “engineering report.” Responding
            further, Federal objects to this request for admission because this
            request conflates Federal’s factual determinations with Federal’s
            legal defenses, and with the application of the Federal Policy, and
            the law, to facts and to Federal’s factual determinations. This
            request is accordingly incapable of being answered as
            propounded, and is therefore objectionable. Federal’s factual
            determination was that the cause of loss was corrosion, and the
            three WJE engineers retained by Federal to investigate the
            November 5, 2018 failure event determined the cause of loss was
            corrosion. Federal admits that it therefore did not obtain an
            engineering report that determined that “business errors” as that
            phrase is used in the Federal Policy and referenced in Federal’s
            affirmative defenses, encompassed the factual determination that
            the cause of loss was corrosion. This request is denied to the extent
            it seeks an admission inconsistent with the foregoing. ACE
            American adopts the foregoing objections, clarifications, and
            responses, as its objections, clarifications, and responses to this
            request.

            AMENDED RESPONSE: Admitted.


                                         10
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 11 of 34 PageID #: 18119




      REQUEST FOR ADMISSION NO. 36. Admit that, prior to the
      commencement of this litigation, Federal had not obtained an expert
      report that concluded that “Inherent Vice/Latent Defect,” as those terms
      are used in Your third affirmative defense, was the cause of loss with
      respect to Ramaco’s insurance claim. For purposes of this request,
      “expert report” includes any opinion provided by any person or entity
      retained by Federal to investigate the cause of loss with respect to
      Ramaco’s insurance claim, whether such opinion was rendered in writing
      or orally, formally or informally.

            RESPONSE: Federal objects to this request based on the
            definition of “expert report” because the definition provided is not
            the ordinary and customary use of the term “expert report” in
            litigation and under and in connection with the Federal Rules,
            specifically, and the request may accordingly result in a response
            that is prejudicial and/or misleading and/or subject to
            misinterpretation, and which may result in confusion. Federal
            construes this request to mean “engineering report.” Responding
            further, Federal objects to this request for admission because this
            request conflates Federal’s factual determinations with Federal’s
            legal defenses, and with the application of the Federal Policy, and
            the law, to facts and to Federal’s factual determinations. This
            request is accordingly incapable of being answered as
            propounded, and is therefore objectionable. Federal’s factual
            determination was that the cause of loss was corrosion, and the
            three WJE engineers retained by Federal to investigate the
            November 5, 2018 failure event determined the cause of loss was
            corrosion. Federal admits that it therefore did not obtain an
            engineering report that determined that “Inherent Vice/Latent
            Defect” was the cause of loss, but Federal denies any implication
            that the “Inherent Vice/Latent Defect” provisions of the Federal
            Policy are inapplicable to the factual circumstances of the
            November 5, 2018 failure event. This includes, without limitation,
            because these provisions encompass or may encompass the
            factual determination that the cause of loss was corrosion, and
            these provisions encompass or may encompass one or more
            factual allegations made by Ramaco about the November 5, 2018
            failure event. This request is denied to the extent it seeks an
            admission inconsistent with the foregoing. ACE American adopts
            the foregoing objections, clarifications, and responses, as its
            objections, clarifications, and responses to this request.

            AMENDED RESPONSE: Denied.


                                         11
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 12 of 34 PageID #: 18120




      REQUEST FOR ADMISSION NO. 37. Admit that, prior to the
      commencement of this litigation, Federal had not obtained an expert
      report that concluded that “Planning, Design, Materials or
      Maintenance,” as that term is used in Your fourth affirmative defense,
      was the cause of loss with respect to Ramaco’s insurance claim. For
      purposes of this request, “expert report” includes any opinion provided
      by any person or entity retained by Federal to investigate the cause of loss
      with respect to Ramaco’s insurance claim, whether such opinion was
      rendered in writing or orally, formally or informally.

             RESPONSE: Federal objects to this request based on the
             definition of “expert report” because the definition provided is not
             the ordinary and customary use of the term “expert report” in
             litigation and under and in connection with the Federal Rules,
             specifically, and the request may accordingly result in a response
             that is prejudicial and/or misleading and/or subject to
             misinterpretation, and which may result in confusion. Federal
             construes this request to mean “engineering report.” Responding
             further, Federal objects to this request for admission because this
             request conflates Federal’s factual determinations with Federal’s
             legal defenses, and with the application of the Federal Policy, and
             the law, to facts and to Federal’s factual determinations. This
             request is accordingly incapable of being answered as
             propounded, and is therefore objectionable. Federal’s factual
             determination was that the cause of loss was corrosion, and the
             three WJE engineers retained by Federal to investigate the
             November 5, 2018 failure event determined the cause of loss was
             corrosion. Federal admits that it therefore did not obtain an
             engineering report that determined that “Planning, Design,
             Materials or Maintenance”, as that phrase is used in the Federal
             Policy and referenced in Federal’s affirmative defenses,
             encompassed the factual determination that the cause of loss was
             corrosion. This request is denied to the extent it seeks an
             admission inconsistent with the foregoing. ACE American adopts
             the foregoing objections, clarifications, and responses, as its
             objections, clarifications, and responses to this request.

             AMENDED RESPONSE: Admitted.

      REQUEST FOR ADMISSION NO. 38. Admit that, prior to the
      commencement of this litigation, Federal had not obtained an expert
      report that concluded that “wear and tear,” as that term is used in Your
      fifth affirmative defense, was the cause of loss with respect to Ramaco’s
      insurance claim. For purposes of this request, “expert report” includes
      any opinion provided by any person or entity retained by Federal to
      investigate the cause of loss with respect to Ramaco’s insurance claim,

                                          12
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 13 of 34 PageID #: 18121




           whether such opinion was rendered in writing or orally, formally or
           informally.

                   RESPONSE: Federal objects to this request based on the
                   definition of “expert report” because the definition provided is not
                   the ordinary and customary use of the term “expert report” in
                   litigation and under and in connection with the Federal Rules,
                   specifically, and the request may accordingly result in a response
                   that is prejudicial and/or misleading and/or subject to
                   misinterpretation, and which may result in confusion. Federal
                   construes this request to mean “engineering report.” Responding
                   further, Federal objects to this request for admission because this
                   request conflates Federal’s factual determinations with Federal’s
                   legal defenses, and with the application of the Federal Policy, and
                   the law, to facts and to Federal’s factual determinations. This
                   request is accordingly incapable of being answered as
                   propounded, and is therefore objectionable. Federal’s factual
                   determination was that the cause of loss was corrosion. Federal
                   admits that it therefore did not obtain an engineering report that
                   determined that “wear and tear” was the cause of loss, but Federal
                   denies any implication that the “Wear and Tear” provisions of the
                   Federal Policy are inapplicable to the factual circumstances of the
                   November 5, 2018 failure event. This includes, without limitation,
                   because these provisions encompass or may encompass the
                   factual determination that the cause of loss was corrosion, and
                   these provisions encompass or may encompass one or more
                   factual allegations made by Ramaco about the November 5, 2018
                   failure event. This request is denied to the extent it seeks an
                   admission inconsistent with the foregoing. ACE American adopts
                   the foregoing objections, clarifications, and responses, as its
                   objections, clarifications, and responses to this request.

                   AMENDED RESPONSE: Denied.

(ECF Nos. 131-3, 185-2).

           Afterward, Ramaco filed the instant petition for attorneys’ fees and costs related

to obtaining the responses. (ECF No. 182). Ramaco initially sought $31,900 in

attorneys’ fees and costs related to its motion to compel.1 (Id. at 2, 6). Ramaco stated



1   This figure was reduced to $19, 587.50 in Ramaco’s reply brief. (ECF No. 193 at 16-17).

                                                     13
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 14 of 34 PageID #: 18122




that its “attorneys generally command an hourly rate between $450 and $600 per

hour,” and they expended 70.5 hours2 meeting and conferring, researching, and

drafting the 14-page memorandum and 20-page reply in support of the Ramaco’s

successful motion to compel. (Id. at 5, 6). Ramaco attached an affidavit and time sheet

in support of its petition. (ECF Nos. 182-1, 182-2).

          Defendants argued that Ramaco was not entitled to reimbursement of fees and

costs because Defendants were justified in litigating with Ramaco over the 15 requests

for admission. Defendants contended that the Court should apportion the fees

pursuant to Fed. R. Civ. P. 37(a)(5)(C) by requiring each party to bear their own fees

and costs related to the motion. (ECF No. 190 at 1). They claimed that the requests

were “unclear and ambiguous, and likely to create confusion in the record on this case,

making Defendants’ responses appropriate and reasonable.” (Id. at 1-2). Defendants

further stated that there is no better evidence of the fact that the requests for admission

were confusing “than Ramaco’s recent objections and demand for an explanation for

the one-word amended answers.” (Id. at 2); see (ECF No. 191).

          Defendants further asserted that the amounts claimed by Ramaco were facially

unreasonable. (ECF No. 190 at 2). They noted that the two “meet and confer” calls

totaled less than 30 minutes, the memorandum cited black letter law, and the briefs

focused on the content of Defendants’ responses. (Id. at 2-3). Defendants identified

specific tasks—which Ramaco claimed in the petition—that concerned discovery

disputes completely unrelated to the 15 requests for admission at issue, including

entries relating to corporate disclosure statements, corporate structure, and other


2   This figure was reduced to 43.75 hours in Ramaco’s reply brief. (Id.).


                                                     14
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 15 of 34 PageID #: 18123




matters. (Id. at 3, 5-6). Defendants noted other inconsistences, such as when a Ramaco

partner billed 1.1 hours and an associate billed 4.7 hours for the same phone call. (Id.

at 12). In sum, Defendants argued that billing a full work week to draft a single motion

to compel was beyond reason. (Id.).

       In reply, Ramaco stated that the Court already determined that the requests for

admission were unambiguous. (ECF No. 193 at 1). Therefore, Ramaco contended that

it must be granted fees under Fed. R. Civ. P. 37(a)(5)(A)(ii) unless Defendants can show

that their responses were “substantially justified.” (Id. at 2). Ramaco argued that the

responses were not substantially justified because Defendants nonsensically read

identically-phrased requests for admission to call for two different types of

information. (Id. at 4). Ramaco asserted that Defendants’ use of dual formulations, one

of which Defendants employed to answer the nine requests that they ultimately

admitted and one of which Defendants employed to answer the six requests that they

ultimately denied, evidenced that Defendants understood the requests for admission

all along, but chose to engage in wordplay and bury their answers in “sea of baseless

objections and unnecessary qualifications.” (Id. at 9-10). Ramaco referred to

Defendants’ assertions regarding the fees claimed in the petition as “quibbles” and

stated that they warranted a modest reduction in the fees initially sought. (Id. at 13).

Ramaco submitted a revised request for fees totaling $19,587.00, relating to 43.75

billable hours. (Id. at 16-17).

II.    Discussion

       A. Recovery of Expenses

       The Court first considers whether the expenses that Ramaco seeks are

recoverable under the law. As noted, Ramaco filed a motion to compel after Defendants

                                          15
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 16 of 34 PageID #: 18124




responded to Ramaco’s requests for admission with lengthy, qualified answers instead

of forthright admissions or denials. (ECF No. 131). The Court ruled that Defendants’

objections were improper and that Defendants failed to show that good faith required

the qualified responses that they provided, or that Defendants were incapable of

responding to the requests. (ECF No. 157 at 12); see, e.g., Michael v. Wes Banco Bank,

Inc., No. 5:04-CV-00046, 2006 WL 1705935, at *2 (N.D.W. Va. June 16, 2006) (“The

Federal Rules of Civil Procedure permit the following responses to a request for

admission: (1) an objection on the grounds that the matter demanded to be admitted

is beyond the scope of discovery permitted by Fed. R. Civ. P. 26(b)(1); (2) an admission;

(3) a denial; (4) a detailed explanation why the matter can be neither admitted nor

denied; or (5) a good faith qualified admission that admits certain matters, if possible,

but denies or gives a qualified answer to the rest. Fed. R. Civ. P. 36(a).”).

       In fact, the Court concluded that “Defendants added extraneous qualifiers and

detail to their responses which resulted in unnecessarily confusing and ambiguous

responses to Plaintiff’s very straightforward requests for admission.” (Id.). The Court

granted Ramaco’s motion to the extent that it requested an order compelling

Defendants to provide unambiguous responses, but it denied the motion to the extent

that it requested that the matters be deemed admitted. (Id. at 13).

       In response to the Court’s Order, Defendants amended their responses and

admitted nine and denied six of the 15 requests. (ECF No. 185-2). Ramaco now seeks

what it contends are its reasonable expenses incurred in making the motion to compel.

(ECF No. 182). Ramaco relies on Fed. R. Civ. P. 37(a)(5)(A)(ii), stating that Defendants

must pay Ramaco’s expenses associated with its successful motion unless Defendants’

initial discovery responses were “substantially justified.” (ECF No. 193 at 2).

                                            16
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 17 of 34 PageID #: 18125




Conversely, Defendants rely on Fed. R. Civ. P. 37(a)(5)(C), arguing that the motion to

compel was granted in part and denied in part, and the Court should apportion the fees

by requiring each party to bear its own expenses because “Defendants were justified in

litigating with Ramaco over the 15 requests for admission” at issue. (ECF No. 190 at 1).

       Rule 37(a)(5)(A) provides that when a motion compelling disclosure or

discovery is granted, or a disclosure or discovery is provided after the motion is filed:

       (A) […] [T]he court must, after giving an opportunity to be heard,
       require the party or deponent whose conduct necessitated the motion,
       the party or attorney advising that conduct, or both to pay the movant's
       reasonable expenses incurred in making the motion, including
       attorney's fees. But the court must not order this payment if:

       (i) the movant filed the motion before attempting in good faith to obtain
       the disclosure or discovery without court action;

       (ii) the opposing party's nondisclosure, response, or objection was
       substantially justified; or

       (iii) other circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(a)(5)(A). Rule 37(a)(5)(C) explains that, if the motion is granted in

part and denied in part, the court may issue a protective order and may apportion the

reasonable expenses for the motion after giving the parties the opportunity to be heard.

Fed. R. Civ. P. 37(a)(5)(C).

       As an initial matter, Defendants’ argument that the parties should bear their

own costs regarding the motion to compel is unpersuasive. Defendants rely on cases

which are factually distinct from this case, because not all of the requested discovery

was compelled. (ECF No. 190 at 8); see Baker v. BorgWarner Morse TEC, Inc., No.

3:11-CV-00505, 2012 WL 13026647, at *1 (S.D.W. Va. Apr. 12, 2012) (denying motion

for sanctions after motion to compel that was granted as to some requests for

admission and denied as to some requests for admission); Plumbers & Pipefitters

                                           17
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 18 of 34 PageID #: 18126




Local 625 v. Nitro Constr. Servs., Inc., No. 2:18-CV-01097, 2019 WL 5295587, at *2

(S.D.W. Va. Oct. 18, 2019) (denying request for reasonable expenses regarding motions

to compel where first motion was granted, in part, and additional motions to compel

were denied as moot). In addition, Defendants rely on a case in which attorneys’ fees

were, in fact, awarded because the party’s responses to the discovery requests were not

substantially justified. (ECF No. 190 at 9); see Burkett ex rel. Estate of Burkett v. AIG

Claim Servs., Inc., 244 F.R.D. 328, 332 (N.D.W. Va. 2005), aff'd sub nom. Burkett v.

AIG Claim Servs., Inc., No. 3:03-CV-1, 2007 WL 9734152 (N.D.W. Va. July 16, 2007).

       In this case, Ramaco filed a motion to compel concerning 15 requests for

admission. The Court granted the motion and ordered Defendants to properly respond

to all 15 requests. (ECF No. 157). Although the Court did not award all of the relief

that Ramaco requested by not deeming the requests admitted, Ramaco’s motion was

successful as to all of the discovery requests that were the subject of the motion. There

is no dispute that the parties conferred in an attempt to obtain the discovery before the

motion was filed, and Defendants offer no other circumstances that would make an

award of expenses unjust. Fed. R. Civ. P. 37(a)(5)(A)(i), (iii). Therefore, Ramaco is

entitled to its reasonable expenses incurred in making that motion unless Defendants’

responses and objections were substantially justified. Fed. R. Civ. P. 37(a)(5)(A)(ii).

       “A party satisfies the substantially justified standard if there is a genuine dispute

as to proper resolution or if a reasonable person could think that the failure to produce

discovery is correct, that is, if it has a reasonable basis in law and fact.” Lynn v.

Monarch Recovery Mgmt., Inc., 285 F.R.D. 350, 365 (D. Md. 2012) (quoting Decision

Insights, Inc. v. Sentia Grp., Inc., 311 Fed. Appx. 586, 599 (4th Cir.2009)) (markings

omitted); see also Burkett, 244 F.R.D. at 330 (citing Wright, Miller & Marcus, Federal

                                            18
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 19 of 34 PageID #: 18127




Practice and Procedure: Civil 2d § 2288 (1994) (“Making a motion, or opposing a

motion, is ‘substantially justified’ if the motion raised an issue about which reasonable

people could genuinely differ on whether a party was bound to comply with a discovery

rule.”)). In this case, Defendants do not offer any legitimate justification, let alone

substantial justification, to explain why the admissions and denials to Ramaco’s

requests were not provided prior to Ramaco filing the motion to compel. Defendants

objected that the requests “conflated factual determinations with legal defenses and

the application of the policy and the law to facts and factual determinations.” (ECF No.

131-3 at 5-20). However, Rule 36(a)(1)(A) explicitly allows requests for admission

concerning facts, the application of law to fact, or opinions about either. For reasons

more fully explained in the Court’s order on the motion to compel, Defendants’

objections and responses were entirely improper because the discovery requests were

within the scope provided in Rule 36(a). (ECF No. 157).

       As indicated by Ramaco, Defendants’ initial responses employed a dual

formulation regarding the requests for admission based on whether the requests were

properly admitted or denied. The Court cannot ascertain any reasonable basis for

Defendants to respond in the manner which they initially did to the requests that they

easily could have admitted or denied in the first place. For example, they responded in

this manner to some requests:

       REQUEST FOR ADMISSION NO. 21. Admit that Federal never
       determined that “acts or omissions,” as that term is used in Your second
       affirmative defense, was the cause of loss with respect to Ramaco’s
       insurance claim.

              RESPONSE: Federal objects to this request for admission
              because this request conflates Federal’s factual determinations
              with Federal’s legal defenses, and with the application of the
              Federal Policy, and the law, to facts and to Federal’s factual

                                           19
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 20 of 34 PageID #: 18128




             determinations. This request is accordingly incapable of being
             answered as propounded, and is therefore objectionable. Federal’s
             factual determination was that the cause of loss was corrosion.
             Federal admits that it therefore did not determine that “acts or
             omissions” as that phrase is used in the Federal Policy and
             referenced in Federal’s affirmative defenses, encompassed the
             factual determination that the cause of loss was corrosion. This
             request is denied to the extent it seeks an admission inconsistent
             with the foregoing. ACE American adopts the foregoing
             objections, clarifications, and responses, as its objections,
             clarifications, and responses to this request.

             AMENDED RESPONSE: Admitted.

The responses to eight other requests for admissions were substantially the same

except the term “acts or omissions” was replaced with the terms “business errors” or

“planning, design, materials or maintenance.” By contrast, Defendants responded in a

different manner to six of the requests:

      REQUEST FOR ADMISSION NO. 23. Admit that Federal never
      determined that “Inherent Vice/Latent Defect,” as those terms are used
      in Your third affirmative defense, was the cause of loss with respect to
      Ramaco’s insurance claim.

             RESPONSE: Federal objects to this request for admission
             because this request conflates Federal’s factual determinations
             with Federal’s legal defenses, and with the application of the
             Federal Policy, and the law, to facts and to Federal’s factual
             determinations. This request is accordingly incapable of being
             answered as propounded, and is therefore objectionable. Federal’s
             factual determination was that the cause of loss was corrosion.
             Federal admits that it therefore did not determine that “Inherent
             Vice/Latent Defect” was the cause of loss, but Federal denies any
             implication that the “Inherent Vice/Latent Defect” provisions of
             the Federal Policy are inapplicable to the factual circumstances of
             the November 5, 2018 failure event. This includes, without
             limitation, because these provisions encompass or may
             encompass the factual determination that the cause of loss was
             corrosion, and these provisions encompass or may encompass one
             or more factual allegations made by Ramaco about the November
             5, 2018 failure event. This request is denied to the extent it seeks
             an admission inconsistent with the foregoing. ACE American


                                           20
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 21 of 34 PageID #: 18129




              adopts the foregoing objections, clarifications, and responses, as
              its objections, clarifications, and responses to this request.

              AMENDED RESPONSE: Denied.
Defendants applied this response pattern to the requests concerning “inherent

vice/latent defect” and “wear and tear.”

       Defendants very clearly buried their admissions and denials within baseless

objections and wordplay, which required Ramaco to file a motion to compel and

expend resources to receive straightforward answers. Defendants’ contentions that the

requests for admission were ambiguous and confusing carries no weight. They

understood the requests, hence their dual formulation of responses, but they chose to

respond evasively. Defendants point to Ramaco’s motion for sanctions concerning

their amended responses, (ECF No. 191), as evidence that the requests were confusing

in the first place. However, Ramaco’s motion was due to the fact that Defendants’ initial

answers were confusing, not because there was any ambiguity in the requests.

Specifically, Ramaco interpreted all of Defendants’ initial convoluted responses as

admissions. Thus, Ramaco took issue with the fact that Defendants denied six of the

requests in their amended responses. Regardless, even if Defendants genuinely

misinterpreted the requests, the requests were facially unambiguous and Defendants’

misinterpretation was unreasonable, as previously discussed by the Court. See (ECF

No. 157). Defendants assert no substantial justification for their failure to comply with

Rule 36. As such, they must pay Ramaco’s reasonable expenses related to the motion

to compel.

       Additionally, as to the nine requests which Defendants ultimately admitted,

Defendants very clearly failed to admit matters which Ramaco has now shown to be


                                           21
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 22 of 34 PageID #: 18130




true under Rule 37(c)(2):

         Failure to Admit. If a party fails to admit what is requested under Rule
         36 and if the requesting party later proves a document to be genuine or
         the matter true, the requesting party may move that the party who
         failed to admit pay the reasonable expenses, including attorney’s fees,
         incurred in making that proof. The court must so order unless:

         (A) the request was held objectionable under Rule 36(a);
         (B) the admission sought was of no substantial importance;
         (C) the party failing to admit had a reasonable ground to believe that it
         might prevail on the matter; or
         (D) there was other good reason for the failure to admit.

Fed. R. Civ. P. 37(c)(2). Therefore, Ramaco is entitled to repayment of its reasonable

expenses incurred in making that proof unless one of the four Rule 37(c)(2) exceptions

apply.

         The first exception is plainly inapplicable because the Court did not find that the

request was objectionable under Rule 36(a). Fed. R. Civ. P. 37(c)(2)(A); see (ECF No.

157). As to the second exception, Defendants do not argue, nor does the Court find, that

the matters sought in the requests for admission were of no substantial importance.

Fed. R. Civ. P. 37(c)(2)(B). To the contrary, the cause of loss is the primary issue in this

lawsuit because Defendants contend that the peril that occurred was excluded under

the policy. The third exception concerns whether Defendants had a reasonable belief

that they might prevail on the matter. Fed. R. Civ. P. 37(c)(2)(C). Defendants offer no

basis that this exception applies. The requests were straightforward, and Defendants

were able to answer them, albeit it a needlessly confusing manner. Defendants’

explanation as to their initial interpretation of the requests does not amount to a

reasonable belief that they might prevail on the matter. Their unfounded

interpretation of the requests was unreasonable. Finally, regarding the fourth

exception, Defendants do not offer any other good reason for their failure to admit.

                                             22
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 23 of 34 PageID #: 18131




       For all of the above reasons, the Court finds that Ramaco is entitled to its

reasonable expenses regarding the motion to compel.

       B. Reasonable Expenses

       The Court follows a three-step process in calculating an award of attorneys’ fees.

McAfee v. Bozcar, 738 F.3d 81, 88 (4th Cir 2013) (“The proper calculation of an

attorney’s fee award involves a three-step process.”) First, the Court must “determine

a lodestar figure by multiplying the number of reasonable hours expended times a

reasonable rate.” Robinson v. Equifax Information Services, LLC, 560 F.3d 235, 243

(4th Cir. 2009) (citing Grissom v. The Mills Corp., 549 F.3d 313, 320 (4th Cir. 2008)).

The burden of establishing a reasonable rate and demonstrating that a reasonable

number of hours was expended rests with the party seeking attorneys’ fees. McGee v.

Cole, 115 F. Supp. 3d. 765, 771 (S.D.W. Va. 2015) (citing Hensley v. Eckerhart, 461 U.S.

424, 433 (1983)). The United States Court of Appeals for the Fourth Circuit (“Fourth

Circuit”) has enumerated twelve factors to consider when determining a lodestar

figure, including the following:

          (1) the time and labor expended; (2) the novelty and difficulty of the
          questions raised; (3) the skill required to properly perform the legal
          services rendered; (4) the attorney’s opportunity costs in pressing the
          instant litigation; (5) the customary fee for like work; (6) the
          attorney’s expectations at the outset of the litigation; (7) the time
          limitations imposed by the client or circumstances; (8) the amount in
          controversy and the results obtained; (9) the experience, reputation
          and ability of the attorney; (10) the undesirability of the case within
          the legal community in which the suit arose; (11) the nature and
          length of the professional relationship between attorney and client;
          and (12) attorneys’ fees awards in similar cases.
Robinson, 560 F.3d at 243-244 (citing Johnson v. Ga. Highway Express, Inc., 488

F.2d 714 (5th Cir. 1974)).

       At the second step of the process, the Court must subtract from the lodestar

                                           23
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 24 of 34 PageID #: 18132




figure “fees for hours spent on unsuccessful claims unrelated to successful ones.”

Grissom, 549 F.3d at 321 (quoting Johnson v. City of Aiken, 278 F.3d 333, 337 (4th

Cir. 2002)). Once this calculation is completed, the court proceeds to the third step,

which consists of the court increasing the step-two figure by “some percentage of the

remaining amount, depending on the degree of success enjoyed by the [party seeking

fees].” Johnson, 278 F.3d at 337. In this case, the Court need not formally proceed to

the second and third steps, because the fees are being awarded secondary to a discovery

motion, rather than as an award based upon a successful resolution of the case as a

whole.

         “When calculating reasonable fees, establishing the hourly rate is generally the

critical inquiry.” Wolfe v. Green, No. 2:08–cv–01023, 2010 WL 3809857 at *4 (S.D.W.

Va. Sept. 24, 2010) (quoting Westmoreland Coal Co. v. Cox, 602 F.3d 276, 289 (4th

Cir. 2010)). An hourly rate is considered reasonable when it is “in line with those

prevailing in the community for similar services by lawyers of reasonably comparable

skill, experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 890 n. 11 (1984).

“[T]he community in which the court sits is the first place to look to in evaluating the

prevailing market rate.” Rum Creek Coal Sales, Inc. v. Caperton, 31 F.3d 169, 179 (4th

Cir. 1994). The prevailing market rate for attorneys’ fees in a given jurisdiction may be

established “by evidence of what attorneys earn from paying clients for similar services

in similar circumstances.” Depaoli v. Vacation Sales Assocs, LLC, 489 F.3d 615, 622

(4th Cir. 2007). Consequently, affidavits outlining hourly rates typically charged and

received by local attorneys in the case are useful in determining home market rates. Id.

Likewise, affidavits from other local lawyers, who are not involved in the case, but are

familiar with the skill level of the involved attorneys and with the type of work

                                            24
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 25 of 34 PageID #: 18133




performed, are also evidence of the range of reasonable hourly rates in the relevant

district. Robinson, 560 F.3d at 245. In the absence of persuasive affidavits, the court

may look to “previous awards in the relevant marketplace as a barometer for how much

to award counsel in the immediate case.” Newport News Shipbuilding & Dry Dock Co.

v. Holiday, 591 F.3d 219, 228 (4th Cir. 2009). When the fee applicant fails to provide

sufficient outside evidence of prevailing rates in the community, the court may also

rely on its own knowledge of such rates. Rum Creek Coal Sales, 31 F.3d at 174.

       In this case, the only rate information that Ramaco provided is an affidavit from

one of its attorneys, Rebecca Pomeroy, Esquire, stating that the hourly rates charged

in relation to the motion to compel were consistent with rates that the firm, Bailey &

Glasser, LLP (“the law firm”), charged for similar work. (ECF No. 182-1 at 4). The

affidavit and attached time sheet provide information concerning the following four

professionals who worked on the motion to compel. Ms. Pomeroy, whose rate is listed

as $500.00 per hour, is a partner in the firm’s Charleston, West Virginia, office; she

has more than 19 years of legal experience, and she serves as the firm’s civil defense

practice group leader and oversees the firm’s insurance recovery cases. (ECF Nos. 182-

1 at 1, 182-2 at 2-3; 193 at 16-17). Michael Murphy, Esquire, whose rate is listed as

$600.00 per hour, works in the firm’s Washington, D.C., office and has 18 years of

complex litigation experience. (ECF Nos. 182-1 at 3, 182-2 at 2-3; 193 at 16). Joshua

Hammack, Esquire, whose rate is listed as $450.00 per hour, graduated summa cum

laude from Notre Dame Law School and works as an associate attorney in the firm’s

Washington, D.C., office; he has seven years of commercial litigation experience. (ECF

Nos. 182-1 at 3, 182-2 at 2-4; 193 at 16-17). Finally, Manuel Rios, whose rate is listed as

$250.00 per hour, is a senior litigation paralegal in the firm’s Washington, D.C., office.

                                            25
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 26 of 34 PageID #: 18134




(ECF Nos. 182-1 at 3, 182-2 at 2-3; 193 at 16).

       Ramaco offers no other evidence to support the hourly rates claimed in its

petition. For instance, it did not provide affidavits concerning the rates charged by

other local attorneys for similar work. As noted, “[t]he prevailing party has the burden

of producing satisfactory evidence that the requested rates are similar to the prevailing

market rate in the forum’s community, which reflects similar services by lawyers of

reasonably comparable skill, experience and reputation.” Meadows v. AM & GH LLC,

No. 2:15-CV-13370, 2018 WL 3876587, at *3 (S.D.W. Va. Aug. 15, 2018) (quoting Blum,

465 U.S. at 895 & n.11; see also Grissom v. The Mills Corp., 549 F.3d 313, 320 (4th Cir.

2008); Plyler v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990)). The prevailing rate “is

typically established by affidavits of counsel with similar experience as to what they

would charge for a similar case, amounts awarded to counsel with similar experience

in similar litigation, and amounts awarded to counsel for his services in prior

litigation.” Id. (citing Newport News Shipbuilding & Dry Dock Co. v. Holiday, 591 F.3d

219, 228 (4th Cir. 2009)). The Court may also consider counsel’s experience, expertise,

and his or her status as a partner or associate. Id. (citations omitted).

       Herein, three of the individuals who charged fees for the motion to compel work

in the firm’s Washington, D.C., office. “To determine whether extrajurisdictional

counsel are entitled to the prevailing hourly rates in their home jurisdiction, the court

should consider the following questions: (1) did counsel provide services that were not

available in the court’s jurisdiction; and (2) did the client make a reasonable choice in

hiring extrajurisdictional counsel, or did the client select an unreasonably expensive

attorney? Johnson v. Ford Motor Co., No. 3:13-CV-06529, 2018 WL 1440833, at *2

(S.D.W. Va. Mar. 22, 2018). Ramaco does not offer any evidence or argument regarding

                                            26
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 27 of 34 PageID #: 18135




how it selected counsel or that the extrajurisdictional attorneys in this case provided a

unique service that could not be offered by less expensive and equally available local

counsel. This is not highly complex or unusual case by any means. Rather, this is an

insurance coverage case, which is routinely handled in this jurisdiction. Therefore, the

prevailing market rates in the Southern District of West Virginia should be applied.

       The Court has previously concluded, based on case law research, that “the

prevailing rates for attorney services in this jurisdiction range from $150 to $550 per

hour and between $100 and $145 per hour for paralegal services.” Id. at *6. Ms.

Pomeroy’s rate of $500.00 falls within the higher end of that range. However,

Defendants do not contend that Ms. Pomeroy’s rate is unreasonable. Given the lack of

opposition and that fact that the rate falls within the range that was awarded in other

cases, the Court finds Ms. Pomeroy’s rate to be reasonable. The Court notes that Ms.

Pomeroy is a partner at a respected law firm with at least 19 years of experience, and

she routinely works on insurance disputes of this nature, which supports the

reasonability of her hourly rate. (ECF No. 182-1 at 1).

       Ramaco offers no explanation for Mr. Murphy’s higher rate of $600.00 per

hour. Mr. Murphy is a partner in the same firm as Ms. Pomeroy, and he has practiced

for equal or less years than Ms. Pomeroy. (Id. at 3). The fact that Mr. Murphy

specializes in complex litigation is of no consequence, as this is not a complex case.

(Id.). Therefore, the only apparent justification for Mr. Murphy’s higher rate, because

Ramaco provided no other explanation, is that Mr. Murphy’s hourly rate is based on

his location in Washington, D.C. For the reasons noted, the prevailing market rate in

this district dictates the attorneys’ fees in this action. Thus, the Court finds that an

hourly rate of $500.00 per hour, the rate that local attorney Ms. Pomeroy charged in

                                           27
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 28 of 34 PageID #: 18136




the same case, is the reasonable rate for Mr. Murphy’s fees.

       Defendants contend that associate attorney Mr. Hammack’s hourly rate of

$450.00 is unreasonable, and the Court agrees. Mr. Hammack, who practices in

Washington, D.C., billed an hourly rate that exceeds the prevailing rate charged by

associate attorneys for this type of work in this jurisdiction. If anything, Mr.

Hammack’s rate comports to the hourly rates charged by experienced partners in this

area. Gabe v. Dolgencorp, LLC, No. 5:17-CV-04380, 2018 WL 5985687, at *2 (S.D.W.

Va. Nov. 14, 2018) (approving hourly rate of $425 for partner and $300 for associate

attorney); Riddle v. Atkins & Ogle Law Offices, LC, No. CV 3:19-0249, 2020 WL

3496470, at *2 (S.D.W. Va. June 29, 2020) (approving hourly rate of $450.00 for

senior partner); Young v. Act Fast Delivery of W. Virginia, Inc., No. 5:16-CV-09788,

2020 WL 4805036, at *5 n.1 (S.D.W. Va. Aug. 18, 2020) (approving hourly rates of

$400.00 and $500.00 for seasoned partners). The Court finds that $300.00 per hour

is a reasonable rate for Mr. Hammack’s services based on the range of prevailing

market rates in this jurisdiction for a senior litigation associate with Mr. Hammack’s

credentials and experience.

       Paralegal Mr. Rios’ hourly rate of $250.00 likewise exceeds the prevailing

market rate in this jurisdiction. See, e.g., Johnson, 2018 WL 1440833, at *6. Given the

fact that Defendants do not oppose Mr. Rios’ rate, and he is noted to be senior litigation

paralegal, the Court determines that $145.00 per hour, the higher end of the range that

has previously been awarded in this jurisdiction, is a reasonable rate for Mr. Rios’

services.

       The Court next turns to the time entries that Ramaco billed. “When reviewing a

fee petition, the Court must exclude any hours that are excessive, redundant, or

                                           28
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 29 of 34 PageID #: 18137




otherwise unnecessary.” Allen v. Monsanto Company, 2007 WL 1859046 at *2

(S.D.W. Va. June 26, 2007) (citing Hensley y v. Eckerhart, 461 U.S. 424, 434 (1983)).

“Counsel for a prevailing party has a duty to exercise ‘billing judgment’ to ‘exclude from

a fee request hours that are excessive, redundant or otherwise unnecessary, just as a

lawyer in private practice ethically is obligated to exclude such hours from his fee

submission […]’” Daly v. Hill, 790 F.2d 1071, 1079 (4th Cir. 1986) (quoting Hensley,

461 U.S. at 434)). A fee application should contain, at a minimum, the dates on which

the work was performed, a reasonably specific description of the work, and the amount

of time spent on each task. Central Cab Company, Inc., v. Cline, 972 F. Supp. 370, 374

(S.D.W. Va. 1997). While the Court should look for evidence of excessive billing, such

as duplication of effort and overuse of discovery, Xiao-Yue Gu v. Hughes STX Corp.,

127 F. Supp. 2d 751, 765 (D. Md. 2001), the Court “need not, and indeed should not,

become [a] green-eyeshade accountant[].” Fox v. Vice, 563 U.S. 826, 838 (2011). “The

essential goal” in awarding fees is “to do rough justice, not to achieve auditing

perfection.” Id. Thus, the Court “may take into account [its] overall sense of [the] suit,

and may use estimates in calculating and allocating an attorney’s time.” Id. “Even in

the absence of novel questions, an expenditure of significant hours may be reasonable

where ‘the case certainly posed difficulties from an evidentiary standpoint and required

a high degree of skill to win.’” Xiao-Yue, 127 F. Supp. 2d at 766 (quoting Herold v.

Hajoca Corp., 682 F. Supp. 297, 300 (W.D. Va. 1988)).

       Ramaco amended its requested fees in its reply. Therefore, the Court only

considers the entries in the amended requests. To begin, all three attorneys billed for

the same meet and confer call with Defendants’ counsel on July 3, 2020 concerning

the requests for admission at issue. (ECF Nos. 182-2 at 2, 193 at 16). Defendants

                                           29
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 30 of 34 PageID #: 18138




concede that these fees are recoverable. (ECF No. 190 at 2, 5). Therefore, the Court will

not question that Ramaco is entitled to reasonable expenses for the call. However,

Ramaco provides no explanation regarding why three attorneys, including two high-

level partners and one senior associate, were required to be on the call, or why it could

not be handled by an associate attorney. Because Ramaco offers no evidence to show

that the fees for all three attorneys were reasonable, the Court cannot award the

duplicative fees. The Court finds that Ramaco is entitled to the requested 0.25 hours at

the Court-designated associate’s rate of $300.00 per hour for a total of $75.00 for the

July 6, 2020 meet and confer call.

       As to the July 29, 2020 entry, Ramaco states that it cannot ascertain how much

time was spent on research concerning the 15 requests for admission that were the

subject of the motion to compel, as opposed to other discovery requests that it

researched at the same time, but “[i]t is certainly reasonable to assume that as much

preparation went into the call as the time spent on the call (i.e., an additional twenty-

five minutes, which is rounded to half an hour in the table below, consistent with billing

practice.” (ECF No. 193 at 14). The Court declines to award fees based on Ramaco’s

speculative guess regarding the time expended on research related to the motion.

Ramaco had the opportunity to offer evidence to support this entry, such as an affidavit

from Mr. Hammack estimating the amount of time that he spent researching regarding

the requests for admission at issue on that date. However, Ramaco declined to provide

such evidence. Therefore, the Court finds that those fees are not recoverable.

       Ramaco lists two entries from Mr. Hammack dated July 30, 2020. The first

entry includes 12 minutes spent preparing for and communicating with Defendants’

counsel concerning the requests for admission at issue. (ECF Nos. 182-2 at 2, 193 at

                                           30
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 31 of 34 PageID #: 18139




16). Defendants agree that the discussion with Ramaco on that date lasted “10 minutes

at the most,” and the Court finds it reasonable that Mr. Hammack spent two minutes

preparing for the call. Therefore, the Court finds that Ramaco is entitled to its fees for

12 minutes at the associate rate of $300 in the total amount of $60.00. However, the

other entry on July 30, 2020 includes various matters such as “communicate with case

team” regarding the meet and confer call and depositions, communicate with

Defendants’ counsel regarding an extension to the deadline for motions to compel,

draft and revise a stipulation to that effect, and review the local rules to determine if a

stipulation is needed. It was Ramaco’s own prerogative to work on a stipulation

regarding a deadline extension, and the Court does not find these fees to be recoverable

because they were not necessary to prosecuting the motion to compel. Ramaco also

fails to identify who was on the “case team” and why such communications were

necessary. Assuming that these were interoffice communications, Ramaco does not

establish any reason that the discovery issues involved in the simple motion to compel

required the coordination of several professionals. The Court finds that these fees were

unreasonable, and they are not recoverable by Ramaco.

       Mr. Hammack’s entries on August 5 through 7 and 10, 2020 amount to 13.4

hours that consisted of drafting and revising the motion to compel at issue,

communicating with the “case team” regarding the same, communicating with Mr.

Rios regarding filing the motion, and finalizing the brief and exhibits for filing. (ECF

Nos. 182-2 at 3, 193 at 16). Defendants contend that the work product could not have

taken the amount of time that Ramaco billed. (ECF No. 190 at 6). Ramaco responds

that the motion required close review of discovery responses, other court filings, and

at least eight deposition transcripts, all of which Ramaco cited in its memorandum in

                                            31
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 32 of 34 PageID #: 18140




support of the motion to compel. (ECF No. 193 at 14-15). The fees related to drafting,

revising, and filing the motion to compel are recoverable. However, Mr. Hammack

failed to separate those entries from his non-recoverable time spent communicating

with the case team. Again, there is no explanation as to why so much interoffice

communication was necessary to draft and file an uncomplicated motion to compel.

The Court awards ten hours of fees at the associate’s rate of $300.00 for a total amount

of $3,000.00 related to drafting, revising, and filing the motion to compel.

       In the midst of the above entries, Mr. Murphy billed .2 hours on August 7, 2020

for “review[ing] email re meet and confer discovery.” (ECF Nos. 182-2 at 3, 193 at 16).

This entry is not specific enough to demonstrate that it was reasonably related to

Ramaco’s motion to compel. The parties agree that there were various ongoing

discovery disputes in addition to the 15 requests for admission that were the subject of

the motion to compel. Mr. Murphy did not specify who sent the email or whether it

concerned the requests for admission at issue. Therefore, the Court finds that Mr.

Murphy’s fees on this date are not recoverable.

       Mr. Rios billed 1.4 hours on August 10 and 11, 2020 related to filing the motion

to compel and providing a courtesy copy to the Court. While this amount of time seems

a bit excessive, Defendants do not articulate any specific argument opposing it, and it

is not beyond reason. The Court finds that Ramaco is entitled to 1.4 hours of fees at the

designated paralegal rate of $145.00 for the total amount of $203.00.

       Mr. Hammack’s entry on August 19, 2020 refers to communicating with his case

team concerning ongoing “discovery issues” and communicating with opposing

counsel concerning the same. (ECF Nos. 182-2 at 3, 193 at 16). These fees are not

recoverable as Ramaco has not met its burden of showing that these tasks were

                                           32
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 33 of 34 PageID #: 18141




reasonably related to the motion to compel. Mr. Hammack did not identify the specific

“discovery issues” that were the subject of these tasks. Mr. Hammack’s entries on

August 24 and 25, 2020 relate to interoffice communications, but Ramaco again

offered no explanation why these tasks were necessary. (ECF Nos. 182-2 at 3, 193 at

16-17). As Ms. Pomeroy’s affidavit explains, Mr. Hammack is a distinguished associate.

Mr. Hammack also billed on August 24, 2020 for reviewing Defendants’ response to

Ramaco’s motion to compel, but his time entry also includes interoffice

communications. The Court awards one hour of fees at the rate of $300.00 for a total

of $300.00.

      The remainder of the entries on August 25 through 28, 30, and 31, 2020 pertain

to drafting and revising the reply and reviewing a Rule 30(b)(6) deposition to include

in the reply. (ECF No. 182-2 at 3-4, 193 at 17). Again, Defendants argue that Ramaco

spent too much time working on the reply, but they offer no basis other than their own

opinions to dispute the amount of time expended. The entries on August 27 and 30 also

include Mr. Hammack’s communications with the case team. Subtracting the

interoffice communications, the Court finds that Ramaco is entitled to Ms. Pomeroy’s

fees of two hours at the rate of $500.00 and Mr. Hammack’s fees of 12.3 hours at the

rate of $300.00 per hour for a total of $4,690.00.

      In summary, based on the evidence that Ramaco submitted, the Court awards

the following reasonable fees:


 Date          Name              Hours      Rate          Total        Task(s)
 7/6/20        Hammack           0.25       $300.00       $75.00       Participating
                                                                       in meet and
                                                                       confer call
 7/30/20       Hammack           0.20       $300.00       $60.00       Preparing
                                                                       for and

                                         33
Case 2:19-cv-00703 Document 263 Filed 12/01/20 Page 34 of 34 PageID #: 18142




                                                                         participating
                                                                         in meet and
                                                                         conference
                                                                         call
 8/5/20,      Hammack         10            $300.00       $3,000.00      Drafting and
 8/6/20,                                                                 revising
 8/7/20,                                                                 motion to
 8/10/20                                                                 compel
 8/10/20,     Rios            1.4           $145.00       $203.00        Filing
 8/11/20                                                                 motion to
                                                                         compel
 8/24/20      Hammack         1             $300.00       $300.00        Reviewing
                                                                         responses to
                                                                         motion to
                                                                         compel
 8/25/20,     Pomeroy         2.0           $500.00       $1,000.00      Working on
 8/27/20                                                                 reply
 8/24/20      Hammack         12.3          $300.00       $3,690.00      Working on
                                                                         reply
                                     Total Fees Awarded: $8,328.00


      Therefore, after accounting for the deductions, Ramaco is entitled to

reimbursement of attorney’s fees in the total amount of $8,328.00. As previously

stated, Defendants shall have thirty (30) days from the date of this Order in which

to pay the aforementioned amount in full.

      The Clerk is directed to provide a copy of this Order to counsel of record.

                                    ENTERED: December 1, 2020




                                          34
